In're Eicher, Patricia King; Eicher, John M.; Eicher, Naaman W.; Eicher, Meredith Elayn; Eicher, Ashley A.; Eicher, Tina Es-till; Edgerton, A. Freeman; Woodward, William D.; King, Patricia A.; — Defendants; Applying for Writ of Certiorari and/or Review, Supervisory and/or Remedial Writs; Parish of East Baton Rouge 19th Judicial District Court Div. “M” Number 345,329, 344,656; to the Court of Appeal, First Circuit, Number CW90 1403.
Granted. The case is remanded to the district court for a hearing on the motion to recuse under La.Code Civ.Proc. art. 154 before a judge to be assigned for the hearing.